                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    TONYA HALE,                                         Case No. 2:19-CV-780 JCM (VCF)
                 8                                        Plaintiff(s),                     ORDER
                 9           v.
               10     THE COSMOPOLITAN OF LAS VEGAS,
                      et al.,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is defendant NV Property 1, LLC’s (“Cosmopolitan”) motion
               14
                      to dismiss plaintiff Tonya Hale’s (“Hale”) fourth and sixth causes of action. (ECF No. 10). Hale
               15
                      filed a response (ECF No. 15), to which Cosmopolitan replied (ECF No. 25).
               16
                             Also before the court is defendant Richard Sherman’s (“Sherman”) motion to dismiss
               17
                      Hale’s complaint. (ECF No. 13). Hale filed a response (ECF No. 16), to which Sherman replied
               18
                      (ECF No. 21).
               19
                      I.     Background
               20
                             This claim arises from a verbal altercation between Hale and Sherman and the resulting
               21
                      conduct, or lack thereof, from Cosmopolitan. (ECF No. 1). Since 2013, Hale has worked for
               22
                      Cosmopolitan as a table games supervisor. Id. at 3. On January 10, 2018, Sherman and several
               23
                      friends began gambling at Hale’s table. Id. Hale then prevented Sherman from placing bets over
               24
                      the table’s maximum betting limit. Id.
               25
                             According to Hale, Sherman proceeded to harass Hale by yelling, using profanity, and
               26
                      threatening Hale’s job. Id. This conduct continued for fifteen to twenty-five minutes, at which
               27
                      point Sherman left Cosmopolitan of his own accord. Id. During this time, no Cosmopolitan
               28

James C. Mahan
U.S. District Judge
                1     employee—including Hale’s shift manager, David Bentley—attempted to stop Sherman. Id.
                2     However, after reviewing the video of the altercation, Cosmopolitan’s vice president of table
                3     games prevented Sherman from returning that night. Id.
                4            One month later, Sherman returned to the Cosmopolitan and harassed Hale after she
                5     again prevented him from betting over the table limit. Id. at 4. After this interaction, Sherman
                6     again left Cosmopolitan of his own accord. Id. According to Hale, Bentley again saw the entire
                7     interaction and again did nothing to prevent Sherman’s conduct. Id.
                8            Hale sued Sherman for verbal assault and intentional infliction of emotional distress. Id.
                9     As relevant to this order, Hale alleges negligent hiring, supervision, and retention, and
              10      intentional infliction of emotional distress (“IIED”) against Cosmopolitan. Id. Cosmopolitan
              11      and Sherman each move to dismiss the claims against them for failure to state a claim upon
              12      which relief can be granted. Fed. R. Civ. P. 12(b)(6). (ECF Nos. 10, 13).
              13      II.    Legal Standard
              14             A court may dismiss a complaint for “failure to state a claim upon which relief can be
              15      granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
              16      statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
              17      Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
              18      factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
              19      the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
              20      omitted).
              21             “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              22      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              23      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              24      omitted).
              25             In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              26      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              27      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1     truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
                2     conclusory statements, do not suffice. Id. at 678.
                3               Second, the court must consider whether the factual allegations in the complaint allege a
                4     plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
                5     alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
                6     the alleged misconduct. Id. at 678.
                7               Where the complaint does not permit the court to infer more than the mere possibility of
                8     misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”
                9     Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
              10      line from conceivable to plausible, plaintiff's claim must be dismissed. Twombly, 550 U.S. at
              11      570.
              12                The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
              13      1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
              14                First, to be entitled to the presumption of truth, allegations in a complaint or
                                counterclaim may not simply recite the elements of a cause of action, but must
              15                contain sufficient allegations of underlying facts to give fair notice and to enable
                                the opposing party to defend itself effectively. Second, the factual allegations that
              16                are taken as true must plausibly suggest an entitlement to relief, such that it is not
                                unfair to require the opposing party to be subjected to the expense of discovery
              17                and continued litigation.
              18      Id.
              19      III.      Discussion
              20             A. Cosmopolitan
              21                Cosmopolitan argues that neither of Hale’s claims are sufficiently pled. (ECF No. 10 at
              22      3–7). Hale contends that she has alleged sufficient facts to survive a motion to dismiss. (ECF
              23      No. 15 at 7–9). The court now determines Hale’s pleadings as to each claim independently.
              24                1. Negligent hiring, supervision, and retention
              25                “In Nevada, a proprietor owes a general duty to use reasonable care to keep the premises
              26      in a reasonably safe condition for use.” Hall v. SSF, Inc., 930 P.2d 94, 99 (Nev. 1996). “As is
              27      the case in hiring an employee, the employer has a duty to use reasonable care in the training,
              28      supervision, and retention of his or her employees to make sure that the employees are fit for

James C. Mahan
U.S. District Judge                                                     -3-
                1     their positions.” Id. (citing Burnett v. C.B.A. Security Service, 820 P.2d 750, 752 (Nev. 1991)).
                2     That duty is breached when a company hires an employee even though it knew, or should have
                3     known, of the employee’s dangerous propensities. Id. at 98.
                4            Hale avers that, although she is entitled to a “work environment free of harassment,” her
                5     shift manager, David Bentley, allowed defendant Sherman to harass Hale. (ECF No. 15 at 9).
                6     Thus, by Hale’s estimation, Bentley’s inaction means Cosmopolitan breached its duty to hire,
                7     train, employ, supervise, manage, and retain managerial employees who are fit for their
                8     positions. (ECF No. 1 at 9). In response, Cosmopolitan argues that it breaches its general duty
                9     to ensure that employees are fit for their positions only when it hires an employee even though it
              10      knew or should have known of the employee’s dangerous propensities. (ECF No. 10 at 8).
              11             Hale’s allegations as to this claim amount to little more than legal conclusions and
              12      recitals of the elements of the cause of action. For instance, Hale summarily alleges that
              13      “Cosmopolitan breached [its] duties by failing to properly hire, train, employ, supervise, manage
              14      and retain managerial and supervisory employees including but not limited to shift manager
              15      Bentley.” (ECF No. 1 at 9). This is a legal conclusion unsupported by facts pertaining to
              16      Bentley’s training. Plaintiff does not allege any facts relating to the training Bentley received,
              17      Bentley’s job duties, or protocol shift managers must follow when a patron harasses an
              18      employee. See generally id. Plaintiff does not allege that Bentley had any dangerous—or even
              19      improper—propensities, let alone that Cosmopolitan knew or should have known about them.
              20             Thus, Hale’s complaint does not plausibly allege that Cosmopolitan negligently hired,
              21      supervised, or retained employees even though it knew of the employee’s dangerous
              22      propensities. See Hall, 930 P.2d at 98. Instead, plaintiff’s negligent hiring, supervision, and
              23      retention claim is premised on the same facts underlying her various discrimination claims.
              24             Thus, claim 4 is dismissed against Cosmopolitan. SeeLevy v. Mandalay Corp., No. 2:14-
              25      CV-01636-GMN, 2015 WL 3629633, at *4 (D. Nev. June 10, 2015) (“Plaintiff may not bring an
              26      additional common law tort claim for negligent hiring, supervision, and training because the
              27      [anti-discrimination] statute precludes an additional remedy for illegal employment practices.”)
              28      ...

James C. Mahan
U.S. District Judge                                                 -4-
                1            2. Intentional infliction of emotional distress
                2            To prevail on her IIED claim, Hale must show “(1) extreme and outrageous conduct with
                3     either the intention of, or reckless disregard for, causing emotional distress, (2) plaintiff’s having
                4     suffered severe or extreme emotional distress and (3) actual or proximate causation.” Jespersen
                5     v. Harrah's Operating Co., 280 F. Supp. 2d 1189, 1194 (D. Nev. 2002).
                6            Cosmopolitan argues “[t]here is no conduct described in the [c]omplaint that would give
                7     rise to the level of extreme or outrageous behavior . . . necessary to state a claim of intentional
                8     infliction of emotional distress . . . .” (ECF No. 10 at 9). On the other hand, Hale alleges that
                9     “Cosmopolitan’s actions by failing to do anything about Sherman’s actions . . . constitutes
              10      extreme and outrageous conduct which was intended to cause severe emotional distress to
              11      Plaintiff.” (ECF No. 1 at 11).
              12             Hale argues that “the evidence will show Sherman’s conduct and Cosmopolitan not doing
              13      anything about it was extreme and outrageous . . . .” (ECF No. 15 at 10). For instance, Hale
              14      alleges that other bystanders noticed Sherman’s conduct and Bently’s inaction. (ECF No. 1 at 3–
              15      4). Specifically, Hale claims that customers told her they were sorry she had to go through
              16      Sherman’s improper conduct and that other dealers said they could not believe Bentley allowed
              17      Sherman to yell at her. Id. In light of these allegations, Hale argues that Cosmopolitan’s
              18      inaction constitutes extreme and outrageous conduct. (ECF No. 15 at 10).
              19             But Hale provides no factual or legal support for her claim that a supervisor’s inaction is
              20      considered extreme or outrageous conduct. Even if the court were to determine that Bentley’s
              21      failure to intervene is outrageous conduct, Hale does not sufficiently allege that Bentley
              22      intentionally or recklessly caused Hale’s emotional distress. The only allegation that potentially
              23      touches upon Bentley’s or Cosmopolitan’s intent is Hale’s “feel[ing] that if it was a male
              24      employee Bentley and/or other managers would have come to that employee’s defense.” (ECF
              25      No. 1 at ¶ 15). Once again, Hale fails to allege facts to support her IIED claim beyond those that
              26      support her discrimination claims. See Levy, 2015 WL 3629633, at *4.
              27             Thus, claim six is dismissed against Cosmopolitan.
              28      ...

James C. Mahan
U.S. District Judge                                                   -5-
                1         B. Sherman
                2             As an initial matter, Hale “agrees to dismiss her fifth cause of action against Sherman for
                3     verbal assault.” (ECF No. 16 at 12). Thus, the court dismisses claim five. The court now
                4     determines whether Hale has sufficiently pled her IIED claim against Sherman.
                5             Ordinarily, “[l]iability for emotional distress will not extend to ‘mere insults, indignities,
                6     threats, annoyances, petty oppressions, or other trivialities.’” Candelore v. Clark Cty. Sanitation
                7     Dist., 975 F.2d 588, 591 (9th Cir. 1992).     Hale cites Branda v. Sanford, 637 P.2d 1223 (Nev.
                8     1981), as support that a jury should determine whether Sherman’s conduct—verbally accosting
                9     Hale—was outrageous using contemporary attitudes and prevailing societal circumstances.
              10      (ECF No. 16 at 7–8). Hale miscites the court’s holding in Branda.
              11              In Branda, the Nevada Supreme Court held that the district court errantly dismissed
              12      Branda’s claim of IIED because Branda had sufficiently pled a claim of intentional infliction of
              13      emotional distress under Nevada’s notice pleading standard. Branda, 637 P.2d at 1226–27. The
              14      court thus held that a jury was entitled to hear Branda’s arguments on that claim. Id.
              15              Here, unlike the state-court plaintiff in Branda, Hale must meet the federal pleading
              16      standard to survive a motion to dismiss. Thus, Hale must allege facts that plausibly show “(1)
              17      extreme and outrageous conduct with either the intention of, or reckless disregard for, causing
              18      emotional distress, (2) plaintiff's having suffered severe or extreme emotional distress and (3)
              19      actual or proximate causation.” Jespersen, 280 F. Supp. 2d at 1194.
              20              Hale alleges that Sherman harassed and verbally assaulted her by, among other things,
              21      yelling, screaming, berating, using profanity, making gender discriminatory comments, and
              22      threatening her job. (ECF No. 1 at ¶ 11).        Hale argues that Sherman’s verbal statements are
              23      extreme and outrageous conduct proving intentional infliction of emotional distress. (ECF No.
              24      16 at 7).
              25              The court disagrees. Instead, the court finds that Sherman’s conduct is akin to insults,
              26      indignities, or threats, not conduct which is outside all possible bounds of decency or utterly
              27      intolerable in a civilized community. See Candelore, 975 F.2d at 591; Alam v. Reno Hilton
              28

James C. Mahan
U.S. District Judge                                                   -6-
                1     Corp., 819 F. Supp. 905, 911 (D. Nev. 1993); Maduike v. Agency Rent-A-Car, 953 P.2d 24, 26
                2     (1998).
                3               First, Sherman’s conduct occurred on two fifteen to twenty-five minute incidents. (ECF
                4     No. 1). Interacting with a rude and aggressive individual in such a limited capacity is something
                5     that persons are necessarily expected and required to be hardened to. Maduike, 953 P.2d at 26.
                6     Second, Sherman did not make sexual advances or comments to Hale, which could be considered
                7     extreme an outrageous. See Shufelt v. Just Brakes Corporation, 2017 WL 379429 (D. Nev. Jan.
                8     25, 2017). Third, while Sherman’s threats to have Hale fired and insinuations that Hale should
                9     have found an employee who could handle Sherman certainly show rudeness and insensitivity,
              10      they do not amount to extreme or outrageous. See Schneider v. TRW, Inc., 938 F.2d 986, 992
              11      (9th Cir. 1991). Thus, Hale does not sufficiently allege that Sherman engaged in extreme or
              12      outrageous conduct.
              13                Thus, claim six is dismissed against Sherman.
              14      IV.       Conclusion
              15                Accordingly,
              16                IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Cosmopolitan’s motion
              17      to dismiss (ECF No. 10) be, and the same hereby is, GRANTED.
              18                IT IS FURTHER ORDERED that defendant Sherman’s motion to dismiss be, and the
              19      same hereby is, GRANTED.
              20                DATED March 30, 2020.
              21                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -7-
